        Case
         Case1:18-cv-11117-PAE
              1:12-cv-09160-KBF Document
                                 Document33-4
                                          24 Filed
                                              Filed07/14/17
                                                    11/21/19 Page
                                                              Page11ofof22



JOON H. KIM
Acting United States Attorney for the
Southern District of New York
By:    JEAN-DAVID BARNEA
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2679
Facsimile: (212) 637-2686
Email: jean-david.barnea@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA ex rel. BRUTUS
TRADING, LLC,
                                                           12 Civ. 9160 (KBF)
                 Plaintiffs,

                      vs.

STANDARD CHARTERED BANK, STANDARD
CHARTERED BANK PLC and STANDARD
CHARTERED TRADE SERVICES
CORPORATION,

                 Defendants.


                            NOTICE OF THE UNITED STATES THAT
                            IT IS NOT INTERVENING AT THIS TIME

       By Order dated July 7, 2017 [ECF No. 23], the Court lifted the stay of litigation in this

case. The United States has not determined, as of this time, that it will proceed with the action.

Accordingly, the United States hereby notifies the Court that it is not intervening at this time.

       Although the United States is not intervening at this time, it respectfully refers the Court

to 31 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of the

United States.
          Case
           Case1:18-cv-11117-PAE
                1:12-cv-09160-KBF Document
                                   Document33-4
                                            24 Filed
                                                Filed07/14/17
                                                      11/21/19 Page
                                                                Page22ofof22



         Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that the

parties serve all pleadings filed in this action upon it. The United States reserves its right to

attend any depositions, order any deposition transcripts, and to intervene in this action, for good

cause, at a later date.

Dated:    New York, New York
          July 14, 2017

                                                       JOON H. KIM
                                                       Acting United States Attorney for the
                                                       Southern District of New York

                                               By:        s/Jean-David Barnea
                                                       JEAN-DAVID BARNEA
                                                       Assistant United States Attorney
                                                       86 Chambers Street, Third Floor
                                                       New York, New York 10007
                                                       Telephone: (212) 637-2679
                                                       Facsimile: (212) 637-2686
                                                       E-mail: jean-david.barnea@usdoj.gov

To:      Counsel for Relator (by ECF)
         Counsel for Defendants (by electronic mail)




                                                  2
